Evans, Ch. J.
(dissenting). — I am not averse in spirit to the condition imposed by the majority upon the marriage promise. Its reasonableness is that it softens harshness in the enforcement of a contract which, from its very nature, ought to be characterized by tenderness. However, to subject such contracts to such a condition as a continuing and necessary qualification thereof is to declare a measure of disability. This is a purely legislative prerogative, and not a judicial one. In the absence, therefore, of qualifying legislation, I feel constrained to join the dissent as declaring for the recognition of the contract as actually made by the parties.